Summit App. No. 26775, 2014-Ohio-1035. This cause is pending before the court as a jurisdictional appeal. On March 19, 2014, appellant filed a motion for immediate stay of execution of the court of appeals’ judgment mandate. It is ordered by the court, sua sponte, that the court of appeals’ March 19, 2014 judgment mandate is temporarily stayed pending the filing of a response and the resolution of the merits of appellant’s motion for stay.
Pfeifer, Acting C. J.
O’Connor, C.J., not participating.